
	

114 HR 2489 IH: Dam Rehabilitation and Repair Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2489
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Sean Patrick Maloney of New York (for himself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the National Dam Safety Program Act to establish a program to provide grant assistance to
			 States for the rehabilitation and repair of deficient dams, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Dam Rehabilitation and Repair Act of 2015. 2.Rehabilitation and repair of deficient dams (a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended—
 (1)by redesignating paragraphs (4), (5), (6), (7), (8), (9), (10), (11), (12), and (13) as paragraphs (5), (6), (7), (8), (9), (11), (13), (14), (15), and (16), respectively;
 (2)by inserting after paragraph (3) the following:  (4)Deficient damThe term deficient dam means a dam that the State within the boundaries of which the dam is located determines—
 (A)fails to meet minimum dam safety standards of the State or an Indian tribe; and (B)poses an unacceptable risk to the public.; and
 (3)by inserting after paragraph (9) (as redesignated by paragraph (1) of this subsection) the following:
					
						(10)Publicly-owned dam
 (A)In generalThe term publicly-owned dam means a dam that is owned by 1 or more State agencies or governments, local governments, municipal governments, or tribal governments.
 (B)InclusionsThe term publicly-owned dam includes a dam owned by a nonprofit organization that— (i)is established by 1 or more State, local, municipal, or tribal governments; and
 (ii)provides public benefits, such as— (I)local flood control districts;
 (II)regional public water utilities; and (III)local irrigation districts.; and
 (4)by inserting after paragraph (11) (as redesignated by paragraph (1) of this subsection) the following:
					
 (12)RehabilitationThe term rehabilitation means the repair, replacement, reconstruction, or removal of a dam that is carried out to meet applicable State or tribal dam safety standards..
 (b)Program for rehabilitation and repair of deficient damsThe National Dam Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the following:
				
					8A.Rehabilitation and repair of deficient dams
 (a)Establishment of programThe Administrator shall establish, within FEMA, a program to provide grant assistance to States for use in rehabilitation of deficient dams that are publicly-owned dams.
						(b)Award of grants
							(1)Application
 (A)In generalA State interested in receiving a grant under this section may submit to the Administrator an application for the grant.
 (B)RequirementsAn application submitted to the Administrator under this section shall be submitted at such time, be in such form, and contain such information as the Administrator may prescribe by regulation.
								(2)Grant
 (A)In generalThe Administrator may make a grant in accordance with this section for rehabilitation of a deficient dam to a State that submits an application for the grant in accordance with the regulations prescribed by the Administrator.
 (B)Project grant agreementThe Administrator shall enter into a project grant agreement with the State to establish the terms of the grant and the project, including the amount of the grant.
 (C)Grant assuranceAs part of a project agreement entered into under subparagraph (B), the Administrator shall require a State to provide an assurance, with respect to the dam to be rehabilitated under the project, that the owner of the dam has developed and will carry out a plan for maintenance of the dam during the expected life of the dam.
 (3)Agreements between States and Indian tribesA State that receives a grant under this section may enter into an agreement with an Indian tribe— (A)to transfer grant funds to the tribe for rehabilitation of a tribally-owned deficient dam consistent with this section; or
 (B)to authorize the State to use grant funds to rehabilitate a tribally-owned deficient dam consistent with this section.
 (4)Applicability of requirementsThe Administrator shall require recipients of grants under this section to assure compliance with the standards set forth in section 611(j)(9) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196(j)(9)), as in effect on the date of enactment of this section, in the same manner that recipients of financial contributions under section 611(j) of such Act are required to assure compliance with such standards.
 (c)Priority systemThe Administrator, in consultation with the Board, shall develop a risk-based priority system for use in identifying deficient dams for which grants may be made under this section.
 (d)Allocation of fundsThe total amount of funds appropriated pursuant to subsection (h)(1) for a fiscal year shall be allocated for making grants under this section to States applying for the grants for that fiscal year as follows:
 (1)1/3 divided equally among applying States. (2)2/3 divided among applying States based on the proportion that—
 (A)the number of non-Federal publicly-owned dams that the Secretary of the Army identifies in the national inventory of dams maintained under section 6 as constituting a danger to human health and that are located within the boundaries of the State; bears to
 (B)the number of non-Federal publicly-owned dams that are so identified and that are located within the boundaries of all applying States.
 (e)Use of fundsNone of the funds provided in the form of a grant or otherwise made available under this section shall be used—
 (1)to rehabilitate a Federal dam; (2)to perform routine operation or maintenance of a dam;
 (3)to modify a dam to produce hydroelectric power; (4)to increase water supply storage capacity; or
 (5)to make any other modification to a dam that does not also improve the safety of the dam. (f)Cost sharingThe Federal share of the cost of rehabilitation of a deficient dam for which a grant is made under this section may not exceed 75 percent of the cost of the rehabilitation.
						(g)Contractual requirements
 (1)In generalSubject to paragraph (2), as a condition on the receipt of a grant under this section, a State that receives the grant shall require that each contract and subcontract for program management, construction management, planning studies, feasibility studies, architectural services, preliminary engineering, design, engineering, surveying, mapping, and related services entered into using funds from the grant be awarded in the same manner as a contract for architectural and engineering services is awarded under—
 (A)chapter 11 of title 40, United States Code; or (B)an equivalent qualifications-based requirement prescribed by the State.
 (2)No proprietary interestA contract awarded in accordance with paragraph (1) shall not be considered to confer a proprietary interest upon the United States.
							(h)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section— (A)$50,000,000 for fiscal year 2016;
 (B)$100,000,000 for fiscal year 2017; (C)$150,000,000 for fiscal year 2018;
 (D)$250,000,000 for fiscal year 2019; and (E)$250,000,000 for fiscal year 2020.
 (2)StaffThere is authorized to be appropriated to provide for the employment of such additional staff of FEMA as are necessary to carry out this section $400,000 for each of fiscal years 2016 through 2020.
 (3)Period of availabilityAmounts made available under this section shall remain available until expended.. (c)Rulemaking (1)Proposed rulemakingNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue a notice of proposed rulemaking regarding the amendments made by this section to the National Dam Safety Program Act (33 U.S.C. 467 et seq.).
 (2)Final ruleNot later than 120 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall promulgate a final rule regarding the amendments described in paragraph (1).
 3.Buy AmericaThe National Dam Safety Program Act (33 U.S.C. 467 et seq.) is amended by adding at the end the following:
			
				15.Buy America
					(a)Domestic source requirement for steel, iron, and manufactured goods
 (1)In generalNotwithstanding any other provision of law, funds made available to carry out this Act may not be obligated for a project unless the steel, iron, and manufactured goods used for the project are produced in the United States.
 (2)ScopeThe requirements of this section apply to all contracts for a project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) regardless of the funding source of such contracts, if at least one contract for the project is funded with amounts made available to carry out this Act.
						(b)Exceptions
 (1)Issuance of waiversThe Administrator may waive the requirements of subsection (a) only if the Administrator finds that—
 (A)applying subsection (a) would be inconsistent with the public interest, as determined in accordance with the regulations required under paragraph (2);
 (B)the steel, iron, or manufactured goods required for a project are not produced in the United States—
 (i)in sufficient and reasonably available quantities; or (ii)to a satisfactory quality; or
 (C)the use of steel, iron, and manufactured goods produced in the United States for a project will increase the total cost of the project by more than 25 percent.
 (2)RegulationsNot later than 1 year after the date of enactment of this section, the Administrator shall issue regulations establishing the criteria that the Administrator shall use to determine whether the application of subsection (a) is inconsistent with the public interest for purposes of paragraph (1)(A).
 (3)Requests for waiversA recipient of assistance under this Act seeking a waiver under paragraph (1) shall submit to the Administrator a request for the waiver in such form and containing such information as the Administrator may require.
						(c)Waiver requirements
						(1)Public notification of and opportunity for comment on request for a waiver
 (A)In generalIf the Administrator receives a request for a waiver under subsection (b), the Administrator shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request.
 (B)Notice requirementsA notice provided under subparagraph (A) shall— (i)include the information available to the Administrator concerning the request, including whether the request is being made under subsection (b)(1)(A), (b)(1)(B), or (b)(1)(C); and
 (ii)be provided by electronic means, including on the official public Internet Web site of FEMA. (2)Detailed justification in Federal registerIf the Administrator issues a waiver under subsection (b), the Administrator shall publish in the Federal Register a detailed justification for the waiver that—
 (A)addresses the public comments received under paragraph (1)(A); and (B)is published before the waiver takes effect.
 (3)Annual reportNot later than February 1 of each year beginning after the date of enactment of this section, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—
 (A)specifies each project with respect to which the Administrator issued a waiver under subsection (b) during the preceding calendar year;
 (B)identifies the country of origin and product specifications for steel, iron, or manufactured goods acquired pursuant to each waiver under subsection (b) issued by the Administrator during the preceding calendar year;
 (C)summarizes the monetary value of contracts awarded pursuant to each such waiver; (D)provides the justification for each such waiver, including the specific law, treaty, or international agreement under which the waiver was granted;
 (E)summarizes the funds expended on— (i)steel, iron, and manufactured goods produced in the United States for projects with respect to which the Buy America requirement under this section applied during the preceding calendar year; and
 (ii)steel, iron, and manufactured goods produced outside the United States for projects with respect to which the Administrator issued a waiver under subsection (b) during the preceding calendar year; and
 (F)provides an employment impact analysis of the cumulative effect of all waivers under subsection (b) issued by the Administrator during the preceding calendar year on manufacturing employment in the United States.
 (d)State requirementsThe Administrator may not impose a limitation or condition on assistance provided under this Act that restricts—
 (1)a State from imposing requirements that are more stringent than those imposed under this section with respect to limiting the use of articles, materials, or supplies mined, produced, or manufactured in foreign countries for projects carried out with such assistance; or
 (2)any recipient of such assistance from complying with such State requirements. (e)Intentional violationsPursuant to procedures established under subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations, a person shall be ineligible to receive a contract or subcontract funded with amounts made available to carry out this Act if the Administrator, the head of any department, agency, or instrumentality of the United States, or a court determines that such person intentionally—
 (1)affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any steel, iron, or manufactured goods that—
 (A)were used in a project to which this section applies; and (B)were not produced in the United States; or
 (2)represented that any steel, iron, or manufactured goods were produced in the United States that— (A)were used in a project to which this section applies; and
 (B)were not produced in the United States. (f)Consistency with international agreements (1)In generalThis section shall be applied in a manner that is consistent with United States obligations under international agreements.
 (2)Treatment of foreign countries in violation of international agreementsThe Administrator shall prohibit the use of steel, iron, and manufactured goods produced in a foreign country in a project funded with amounts made available to carry out this Act, including any project for which the Administrator has issued a waiver under subsection (b), if the Administrator, in consultation with the United States Trade Representative, determines that the foreign country is in violation of the terms of an agreement with the United States by discriminating against steel, iron, or manufactured goods that are produced in the United States and covered by the agreement.
 (g)Emergency waiverNotwithstanding any other provision of this section, the Administrator may waive the applicability of this section, in whole or in part, in an emergency..
		
